Citation Nr: 1812063	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  98-14 067A		DATE
		

THE ISSUES

1.  Entitlement to service connection for a separate disability of degenerative disc disease (DDD) of the lumbar spine, to include as secondary to a service-connected disability or entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for additional disability as a result of a fall at a VA medical facility.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to November 17, 2010, and in excess of 40 percent thereafter for lumbar strain with degenerative joint disease (DJD).  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to November 24, 2015, and in excess of 20 percent thereafter for radiculopathy of the right lower extremity. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  







ORDER

Service connection for a separated disability of DDD of the lumbar spine is denied.

The effective date for the Veteran's 40 percent disability rating is June, 22, 2010.  To that extent, the Veteran's claim is granted.  Entitlement to an initial disability rating in excess of 10 percent prior to June 22, 2010, and in excess of 40 percent thereafter for lumbar strain with DJD is denied.

Entitlement to an initial disability rating in excess of 10 percent prior to November 24, 2015, and in excess of 20 percent thereafter for radiculopathy of the right lower extremity is denied.

Entitlement to TDIU is denied.


FINDINGS OF FACT

1.  The Veteran's DDD is not a separate and distinct disability from the Veteran's lumbar strain with DJD, but is rather a continuation of that disability and considered under the rating of that disability.

2.  Prior to June 22, 2010, the Veteran's lumbar strain with DJD manifested with range of motion greater than 60 degrees, combined range of motion greater than 120 degrees, and without abnormal gait, abnormal spinal contour, or incapacitating episodes.  

3.  From June 22, 2010, forward, the Veteran's lumbar strain with DJD manifested with forward flexion of 30 degrees or less, but without ankylosis or incapacitating episodes. 

4.  Prior to November 24, 2015, the Veteran's right lower extremity radiculopathy manifested with no more than mild symptoms. 

5.  From November 24, 2015, forward, the Veteran's right lower extremity radiculopathy manifested with no more than moderate symptoms.  

6.  The Veteran's service-connected disabilities, without consideration of her age or non-service connected disabilities do not prevent the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for separate service connection for DDD of the lumbar spine, to include as secondary to a service-connected disability or entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151,  have not been met.  38 U.S.C. §§ 1110, 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).   

2.  The criteria for a disability rating in excess of 10 percent for a lumbar strain with DJD prior to June 22, 2010, have not been met; however, the criteria for a disability rating of 40 percent has been met effective June 22, 2010.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for a disability rating in excess of 10 percent prior to November 22, 2015, and in excess of 20 percent thereafter for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.214a, Diagnostic Code 8520 (2017).

4.  The criteria for TDIU have not been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16(a),(b) (2017).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran had honorable active duty service from July 1971 to July 1974 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In the July 1998 rating decision, the Veteran was denied his claim of entitlement to compensation under 38 U.S.C. § 1151 for a low back condition.  In the subsequent January 2004 rating decision, service connection was granted for a lumbar strain with degenerative joint disease under 38 U.S.C. § 1151.  A 10 percent evaluation was assigned, effective as of February 11, 1997.  The claim of entitlement to service connection for degenerative disc disease of the lumbar spine was denied.  The Veteran's disability evaluation was increased to 40 percent, effective as of November 17, 2010, in a July 2011 rating decision.  Finally, in an April 2015 rating decision, service connection for radiculopathy of the right lower extremity was granted.  A 10 percent evaluation was assigned, effective as of March 31, 2014.  

The issue of entitlement to TDIU has been raised by the record and was added to the appeal in December 2016 under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran was denied entitlement to TDIU in an unappealed August 2016 rating decision, the December 2016 Board decision noted that the claim of unemployability remained implicitly part of his claims for increased disability ratings.  

The Veteran testified at a videoconference hearing before the Board in December 2008.  A transcript of that hearing has been associated with the claims file.  In January 2012, the Veteran was informed that the Board member who conducted the hearing was no longer employed at the Board.  The Veteran was provided with the option to attend a new hearing before a current member of the Board, but indicated in March 2012 that he did not wish to attend another hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Duties to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice has been provided to the Veteran.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

The Board remanded the issue for further development in December 2000, April 2009, June 2012, October 2015, and December 2016.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to service connection for a separate disability of DDD of the lumbar spine, to include as secondary to a service-connected disability or entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for additional disability as a result of a fall at a VA medical facility.

The Veteran contends that he has a separate disability of the low back, namely DDD of the lumbar spine, that is entitled to service connection.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board notes that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 259, 261 (1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The question for the Board is whether the Veteran has an additional low back disability separate and distinct from his currently service-connected lumbar strain with DJD that warrants service-connection.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's claimed DDD is not separate and distinct from his currently service-connected lumbar strain with DJD.

VA obtained a medical opinion to determine whether the Veteran's DDD was a separate and distinct disability from his lumbar strain.  The Veteran underwent a physical examination in February 2017.  The examiner noted that the Veteran's lumbar spine DDD was not a separate and distinct disability from his service-connected lumbar strain.  He found that it was a continuation of his current service-connected disability.  In May 2017, the examiner again noted that the Veteran's DDD was not a separate and distinct disability from his lumbosacral strain.  He explained that a chronic lumbar strain will become arthritic over time, which is what this Veteran has.  It often will also include bilateral lower extremity radiculopathy.  The examiner noted that this is the same condition as the one the Veteran was already service-connected for.

While the Veteran believes that his DDD is separate and distinct from his lumbar strain with DJD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for DDD of the lumbar spine as a separate and distinct disability from his lumbar strain with DJD.  As the preponderance of the evidence is against the claim for service connection for DDD of the lumbar spine, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




2.  Entitlement to an initial disability rating in excess of 10 percent prior to November 17, 2010, and in excess of 40 percent thereafter for a lumbar strain with DJD.  

The Veteran's lumbar strain with DJD was rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under that regulation:

Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.

Prior to November 17, 2010, the Veteran's lumbar strain was rated at 10 percent disabling.  As noted above, to receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

The Veteran was afforded a VA examination in April 1998.  The examiner noted no postural abnormalities or fixed deformities.  Musculature of the back was essentially within normal limits.  The range of motion testing showed flexion to 85 degrees, extension to 35 degrees, and bilateral lateral rotation to 30 degrees.  The Veteran had tenderness with deep palpation of the lumbosacral spine areas.  The examiner diagnosed chronic low lumbosacral strain without DJD or DDD.  April 1998 X-rays showed no significant bony abnormality of the L-spine.

An August 1998 MRI (magnetic resonance image) showed a disc herniation with a central superiorly migrated disc fragment at L1-2 that probably causes mild impression on the inferior aspect of the conus.  The examiner also noted central disc protrusion at L5-S1 without significant compromise of the neural elements.

January 2000 VA treatment records showed that the Veteran was using Vicodin and flexeril.  He described pain at 8 to 10 on a scale of 10 and it was present at all times, even when he was resting.  Range of motion was limited by complaint of pain.  The examiner noted mild paralumbar muscle spasm.  Straight leg raising was positive bilaterally with contralateral sign produced left to right.  X-rays showed mild changes at the L5-S1 facets.

The Veteran was afforded another VA examination in September 2002.  The Veteran reported some pain on occasion when he tried to lift or twist the back.  He had spasms at time, which would make it difficult to move about.  He used a TENS unit.  The examination showed no tenderness.  He had no observable scoliosis of consequence. He had forward flexion observed to 80 degrees, left and right lateral flexion to the waist to 30 degrees.  He could rotate 30 degrees lumbar left and right without radiation.  The examiner diagnosed lumbar strain with intervertebral disc symptoms.

The Veteran was afforded a VA examination in July 2003.  The claims file was reviewed.  The Veteran reported constant pain in the back aggravated by cold, wet weather and by any bending, stooping, lifting, or twisting.  He used a TENS unit and a variety of medication including flexeril and oxycodone.  The Veteran was slightly tender to palpation over the paravertebral areas on both sides of the spine. He was also tender on the sacroiliac areas bilaterally and almost equally.  He had left sciatic notch tenderness.  The Veteran had extension to 15 degrees with minimal discomfort, bilateral lateral flexion to 20 degrees with minimal discomfort, forward flexion without pain to 60 degrees and with pain to 90 degrees.  The examiner noted that the Veteran was able to bend well over 90 degrees when he put his shoes and socks on, though this was with knees bent.  The examiner diagnosed DDD and DJD of the lumbosacral spine with herniated nucleus pulposus at L1-2.

The Veteran was afforded a VA examination in January 2005.  The Veteran experienced back pain.  MRI of the lumbar spine showed disc herniation at the L1-L2 level with a free fragment migrated superiorly.  A central disc herniation at the L5-S1 level was also noted with no neural compromise.  A subsequent MRI showed L1-L2 disc extrusion, nerve root not affected.  The examiner also noted a L5-S1 disc bulge, no narrowing of the neural foramina.  His back pain was controlled with Percocet, flexeril, feldene, and anti-inflammatory medications.  The Veteran had flare-ups with lifting, bending, and prolonged walking and standing for more than five or ten minutes.  He used a cane and a lumbar brace.  Range of motion testing showed flexion to 85 degrees, extension to 25 degrees, bilateral lateral rotation to 35 degrees, and bilateral lateral rotation to 40 degrees.  The examiner noted tenderness at the L5-S1 level paraspinal area.  The examiner noted some muscle spasm with extension to 25 degrees.  He noted no effusion, muscle atrophy, or erythematous change.  The Veteran had lower back pain on motion with loss of motion due to pain and some muscle spasm.  The additional losses of motion were 10 degrees of forward flexion and 10 degrees of extension.  Repetitive use showed no additional loss of motion, fatigue, incoordination, or lack of endurance. Examination of the lumbosacral spine showed no kyphosis or scoliosis.  The examiner noted no fixed deformity and musculature of the back was normal with no atrophy.  The Veteran had no episodes of incapacitation in the prior 12 months.  The examiner diagnosed lumbar strain, degenerative lumbar disc disease by MRI evaluation, with residual pain, and some limitation of motion. 

The Veteran attended an additional VA examination in June 2006.  The Veteran had flare-ups with changes in the weather or with walking more than about three blocks.  He had no incapacitating episodes with bed rest or hospitalization ordered by a physician.  The Veteran drove himself to the clinic for the examination and was able to dress and undress himself for the examination, albeit slowly and with some difficulty.  The Veteran complained of slight tenderness over the sacroiliac areas bilaterally to direct palpation.  Range of motion testing showed extension to 20 degrees, lateral flexion to 20 degrees bilaterally, forward flexion to 90 degrees, but to 70 degrees upon repetitive testing, and bilateral lateral rotation to 40 degrees.  The Veteran reported minimal pain upon range of motion testing.  Repetitive motion did not change the examination.  X-rays of the lumbosacral spine were interpreted as being normal.  MRI showed diffuse degenerative disc changes.  The examiner diagnosed DDD and DJD of the lumbosacral spine with residuals.

October 2006 MRI of the spine showed very minimal degenerative changes with no evidence of neural compromise.  

The Veteran attended another VA examination in June 2008.  The Veteran reported constant severe burning pain without radiation or incapacitating episodes.  The Veteran had decreased motion, stiffness, weakness, spasms, and pain.  The examiner noted no incapacitating episodes requiring bed rest and treatment by a physician during the prior 12 months.  Physical examination showed no spasm, atrophy, weakness, or guarding.  Despite reports by the Veteran, the examiner noted no objective pain with motion or tenderness.  The Veteran had an antalgic gait.  He had no abnormal spinal curvature.  Motor examination showed active movement against full resistance with normal muscle tone and no atrophy.  The examiner noted no ankylosis.  Range of motion testing showed flexion to 20 degrees with pain from 1 to 20 degrees, extension to 10 degrees with pain from 1 to 10 degrees.  The examiner noted that the Veteran was unable to perform lateral flexion or lateral rotation due to Veteran complaints of pain and stiffness.  The examiner diagnosed DJD of the lumbar spine.  The examiner noted that he questioned the range of motion metrics due to a perceived very poor effort to demonstrate his true ranges of motion.  The examiner was also skeptical of the Veteran's expressed levels of pain and stiffness.  He felt they were most likely less than stated.  He noted that the Veteran could bend more than 90 degrees without objective evidence of pain when he removed his knee braces.

August 2008 treatment records showed constant back pain ranging from 7/10 to 10/10.  Range of motion of the back was flexion to 75 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, bilateral lateral rotation to 45 degrees.  The examiner noted questionable effort.  The Veteran was able to rotate, lateral flex, and bend forward to set a water bottle on the floor while sitting in a chair.  The examiner noted tenderness to the lumbosacral region bilaterally with palpation.  He diagnosed low back pain.

In September 2008, the Veteran was referred for physical therapy.  

A June 2010 VA examination showed no incapacitating episodes.  He took Percocet and oxycodone.  He could stand for 10 to 15 minutes and walk for 5 minutes.  The pain occurred with increased activity.  The examiner noted DJD and L1-L2 disc herniation noted on MRI and central disc protrusion.  Physical examination showed flexion from 0 to 15 degrees and extension 0 to 10 degrees.  The Veteran had right lateral rotation from 0 to 25 degrees, left lateral rotation from 0 to 30 degrees, and bilateral lateral flexion from 0 to 15 degrees.  The examiner noted no change with repetition.  He had bilateral lower lumbar paraspinal tenderness with no objective signs of spasm or deformity.  The examiner noted mild degenerative joint changes at the left facet joint at L4-5.  The examiner noted no evidence of significant canal stenosis or foraminal narrowing.  At L5-S1 the examiner noted bilateral facet hypertrophy with some degenerative change, right greater than left.  The examiner diagnosed lumbar DJD and central L1-L2 disc herniation.  The examiner noted no ankylosis or incapacitating episodes.  He had no evidence of muscle spasms or guarding. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's 40 percent disability rating should be assigned effective June 22, 2010, the date the Veteran's treatment records showed flexion limited to less than 30 degrees.  Therefore, to that extent, the Veteran's claim is granted.    

However, the Veteran's lumbar strain did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 10 percent prior to June 22, 2010.

Prior to June 22, 2010, the Veteran's lumbar strain resulted in limited flexion to greater than 30 degrees and combined range of motion to greater than 120 degrees, even considering complaints of pain and functional impairment.  The Board acknowledges that the Veteran's range of motion findings occasionally resulted in flexion less than 60 degrees, but the examiners noted poor effort during those examinations and unreliable results as indicated by the Veteran's ability to bend when not being formally tested.  The subsequent findings supported range of motion testing with flexion greater than 60 degrees and combined range of motion to greater than120 degrees.  The Board finds that the overall picture prior to June 22, 2010, shows range of motion findings that more nearly approximate a disability rating in excess of 10 percent based upon flexion or combined range of motion.  

Additionally, the Veteran did not present with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The record also did not indicate incapacitating episodes.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent prior to June 22, 2010.

From June 22, 2010, forward, the Veteran's lumbar strain was rated at 40 percent disabling.  To receive a higher disability rating, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed DDD and DJD of the lumbosacral spine.  The examiner noted flare-ups that result in the Veteran's back stiffening up at least three times per week so that he cannot move it for several minutes.  Range of motion testing showed flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted no objective evidence of pain throughout that range of motion and no additional limitation of motion following repetitive-use testing.  The examiner noted localized tenderness or pain to palpation for the joints or soft tissue of the thoracolumbar spine in the sacroiliac and sciatic notch areas.  The examiner noted no ankylosis of the spine.    

During a September 2015 VA examination, the examiner diagnosed DDD and DJD of the lumbosacral spine.  The Veteran complained of intermittent daily low back pain.  The Veteran did not report any flare-ups.  Range of motion testing showed forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The measurements included consideration of the onset of pain.  The Veteran's range of motion did not change upon repetitive testing.  The Veteran did not have localized tenderness, muscle spasms, or guarding.  Muscle strength testing was normal without atrophy.  The Veteran had no ankylosis of the spine.  The examiner noted no intervertebral disc syndrome.  

The Veteran was afforded a VA examination in November 2015.  The examiner diagnosed DDD and DJD of the lumbosacral spine.  The Veteran reported constant low back pain radiating to both legs, aggravated by sitting for more than 15 minutes or walking and standing for more than 15 minutes.  X-rays showed DDD and DJD of the lumbosacral spine with mild compression fractures at L2.  He reported that his back can increase in severity to the point where he spends days in bed, but not on a doctor's order.  Range of motion testing showed flexion to 90 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted pain on motion.  The examiner noted objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine at the mid-lumbar, bilateral SI joints, and bilateral sciatic notches.  The examiner noted no additional loss of function or range of motion after three repetitions.  The Veteran did not have guarding or muscle spasms.  Muscle strength testing was normal.  The examiner found no ankylosis of the spine.  The Veteran did not have intervertebral disc syndrome.  

March 2016 VA treatment records showed X-rays of the lumbar sacral spine showed marked irregularity of the endplates at L5-S1, similar to the prior study.  The endplates appeared within normal limits in August 2013.  The X-rays also showed moderate disc space narrowing at L5-S1, which may be related to discitis or osteomyelitis or moderate to advanced DDD.  The X-rays showed mild multilevel DDD at other levels.  The examiner noted low back pain that appeared to be mainly musculoskeletal pain acutely.

In February 2017, the Veteran attended another VA examination.  The examiner diagnosed DJD of the lumbar spine.  The Veteran continued to have pain in his lumbar spine.  The Veteran reported no flare-ups of the thoracolumbar spine.  He reported that he could not bend properly.  Range of motion testing showed flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted that the Veteran stopped when he had pain.  Pain was noted on examination and with weightbearing.  The examiner noted objective evidence of localized tenderness or pain on palpation of the joints of the lower spine from L1 through L5.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The examiner noted no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal without muscle atrophy.  The examiner noted no ankylosis. The Veteran did not have intervertebral disc syndrome.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's lumbar strain did not manifest to a degree that more nearly approximates the criteria for a disability rating in excess of 40 percent from June 22, 2010.

From June 22, 2010, the Veteran's lumbar strain did not result in ankylosis.  The record also did not indicate incapacitating episodes.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent from June 22, 2010.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.

The Board is aware that the Veteran believes he is entitled to higher ratings throughout the appeal period.  However, at no time during the pendency of this claim has the Veteran identified symptomatology that would warrant a higher evaluation under the Rating Schedule.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

3.  Entitlement to an initial disability rating in excess of 10 percent prior to November 24, 2015, and in excess of 20 percent thereafter for radiculopathy of the right lower extremity.

The Veteran's right lower extremity radiculopathy is rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under that regulation, complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent disability rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Moderately severe incomplete paralysis warrants a 40 percent disability rating.  Moderate incomplete paralysis warrants a 20 percent disability rating.  Mild incomplete paralysis warrants a 10 percent disability rating.  38 C.F.R. § 4.124a.  

Prior to November 24, 2015, the Veteran's radiculopathy is rated at 10 percent.  To receive a higher initial disability rating, the evidence must show moderate incomplete paralysis of the sciatic nerve.  

The Veteran was afforded a VA examination in March 2014.  Muscle strength testing was normal without atrophy.  Reflex examination showed hypoactive findings of the knees bilaterally and absent deep tendon reflexes of the ankles bilaterally.  The sensory examination was normal.  The examiner noted radiculopathy with moderate intermittent pain, moderate numbness, and moderate paresthesias or dysesthesias.  The examiner noted involvement of the sciatic nerve.  He described the radiculopathy as mild.

A December 2014 examination showed sensation grossly intact with no saddle anesthesia.  A December 2014 private treatment noted lumbar disc herniation and radiculopathy of the lumbar region.  

A September 2015 VA examination showed radiculopathy with mild intermittent pain of the right lower extremity. The radiculopathy involved the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve) on the right side. The examiner diagnosed mild right lower extremity radiculopathy.

The Veteran's treatment records and examinations consistently show mild radiculopathy of the right lower extremity prior to November 24, 2015.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent prior to November 24, 2015.

From November 24, 2015 forward, the Veteran's radiculopathy was rated at 20 percent.  To receive a higher disability rating, the evidence must show moderately severe right lower extremity radiculopathy.  

A November 2015 VA examination showed normal muscle strength testing.  Reflex examination showed hypoactive deep tendon reflexes of the bilateral ankles.  Sensory examination was normal.  The examiner noted radiculopathy with severe intermittent pain of the lower extremities bilaterally, and moderate paresthesias or dysesthesias and numbness of the bilateral lower extremities.  The examiner noted involvement of the L4, L5, S1, S2, and S3 nerve roots, specifically the sciatic nerve.  The Veteran's radiculopathy was moderate bilaterally.

During a February 2017 VA examination, muscle strength testing was normal without muscle atrophy.  The sensory examination was normal.  Reflex examination showed hypoactive deep tendon reflexes of the bilateral ankles.  The examiner noted radiculopathy with moderate intermittent pain, paresthesias or dysesthesias, and numbness of the bilateral lower extremities.  The examiner noted involvement of the L4, L5, S1, S2, and S3 nerve roots of the sciatic nerve on both the right and left sides.  The examiner specifically noted moderate radiculopathy bilaterally.

The Board notes that the Veteran's radiculopathy of the right lower extremity was consistently described as moderate from November 24, 2015, forward.  The Veteran's radiculopathy was at no point described as moderately severe and the described symptoms did not manifest to the level of moderately severe.  Therefore, the Board finds that a disability rating in excess of 20 percent from November 24, 2015 forward is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).



4.  Entitlement to TDIU.

Finally, the Veteran contends that she is unable to obtain or maintain substantially gainful employment due to her service-connected disabilities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board finds that competent, credible, and probative evidence establishes that the Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.

In this case, the Veteran's service-connected disabilities include lumbar strain with DJD rated at 10 percent prior to November 17, 2010, and 40 percent thereafter, radiculopathy of the left lower extremity rated at 10 percent prior to November 24, 2015 and 20 percent thereafter, radiculopathy of the right lower extremity rated at 10 percent prior to November 24, 2015 and 20 percent thereafter, DJD of the right knee rated at 10 percent, DJD of the left knee rated at 10 percent, right hip strain rated at 10 percent, limitation of extension of the right hip rated at 0 percent, and impotency rated at 0 percent.  

The Veteran's total combined evaluation for compensation was 40 percent prior to November 17, 2010, 60 percent from November 17, 2010 to November 23, 2015, and 80 percent from November 24, 2015.  

The Board notes that the Veteran did not meet the schedular rating criteria for TDIU prior to November 24, 2015.  38 C.F.R. § 4.16(a), (b).  

In March 2014, the examiner noted that the Veteran's spine disability would restrict sustained or active work, but allow limited or sedentary work.  

A September 2015 VA examination showed that the Veteran had no limitations presented by his service-connected disability as it related to any functional impairment in an occupational setting of sedentary employment.  The examiner noted that the Veteran was able to do activity such as lifting or carrying less than 10 lbs., pushing or pulling, standing and sitting for up to 15 minutes with position changes, driving, and walking required for normal employment.  The Veteran would be limited regarding heavy work to include lifting over 10 lbs., running, standing or sitting for more than 15 minutes without position changes, and any prolonged walking.  The Veteran was capable of performing sedentary work.  

A November 2015 VA examination showed that erectile dysfunction would not affect employability.  The Veteran's back, hip, knee, and lower leg conditions would not impact his ability to work.  The Veteran worked for the fire department for 18 years and retired in 1986.  He quit due to stress and mental issues.  His back, knees, and hips did not affect his past employment.  

In February 2017, the VA examiner noted that the Veteran would not be able to perform any type of physical labor.

In sum, the Board finds that the Veteran's service-connected disabilities did not manifest to a level that precluded him from obtaining or maintaining substantially gainful employment throughout the period on appeal without consideration of the Veteran's age or non-service connected disabilities.  The Board acknowledges that the Veteran has non-service connected psychiatric disabilities that may, when combined with his service-connected physical issues, prevent the Veteran from gaining substantial employment.  The Board is not permitted, however, to consider such a non-service connected disability when determining whether the Veteran could maintain substantially gainful employment.  When considering only the Veteran's service-connected physical disabilities, the Veteran is not prevented from obtaining or maintaining sedentary work.  Therefore, the criteria for TDIU have not been met and the Veteran's claim is denied.




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


